DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CONTINUED EXAMINATION UNDER 37 CFR 1.114
A) request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.
 
RESPONSE TO ARGUMENTS
Applicant’s arguments with respect to claims 1-3 and 5-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

I. REJECTION BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Woodward et al. (US Pub.: 2017/0116419) in view of Raghava et al. (US Pub.: 2019/0108145), Golov (US Pub.: 2020/0174677) and Gower et al. (US Pub.: 2007/0276976).

As per claim 1, Woodward teaches/suggests an architecture, comprising: a transactional interface (e.g. interface between memory controller logic (MC) 572/582 and memory 532/534 in Fig. 5), coupled between memory and the host (e.g. between memory 532/534 and processing element 570/580), the transactional interface including a signal channel, configured to transfer signals from the host to the memory (Fig. 5-6; and [0046]-[0056]). 
Woodward does not teach the memory architecture, comprising: a
one or more accelerators, a respective accelerator of the one or more accelerators including a respective storage area configured to store data and a respective computation unit configured to perform computation, the respective storage area and the respective computation unit being configured to interact with each other;  
a controller, coupled with the one or more accelerators, the controller being configured to control the one or more accelerators; 
receive a command from a host; and 
perform an operation in response to receiving the command; 
send a request for permission to the host; and 
receive the permission from the host allowing the memory architecture not to receive command and/or data from the host for a period of time; and 
interface, coupled with the controller, the interface including a command and address signal channel, configured to transfer command and address signals to the controller, wherein the transactional interface further include a separate response signal channel.
Raghava teaches/suggests a memory architecture, comprising:  one or more accelerators (e.g. associated with Fig. 5, ref. 508 and 514), a respective accelerator of the one or more accelerators including a respective storage area (e.g. associated with Fig. 5, ref. 514) configured to store data and a respective computation unit (e.g. associated with Fig. 5, ref. 508) configured to perform computation, the respective storage area and the respective computation unit being configured to interact with each other; a controller (e.g. Fig. 5, ref. 502), coupled with the one or more accelerators, the controller being configured to control the one or more accelerators; receive a command from a host (e.g. associated with Fig. 4, ref. 12); and perform an operation in response to receiving the command; and send a communication to the host; and receive from the host; and interface (e.g. Fig. 4, ref. 301), coupled with the controller (e.g. Fig. 5, ref. 502), the interface to the controller (e.g. Fig. 5, ref. 502) (Fig. 4-5; and [0037]-[0046]).
Golov teaches/suggests a system comprising: a request for permission; and the permission allowing the memory architecture not to receive command and/or data from the host for a period (e.g. associated with signaling to a host device to stop sending new data) ([0017]).
Gower teaches/suggests a system comprising: the interface including a command and address signal channel, configured to transfer command and address signals (e.g. associated with communication of command and address via the memory bus 506: [0033]); and wherein the transactional interface further include a separate response signal channel (e.g. associated with having an alternate bus/channel for control reply message that may be an indication that a write command has been complete successfully: [0066]) (Fig. 5; [0029]-[0035]; [0046]; and [0062]-[0066]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Raghava’s accelerator unit, Golov’s signaling and Gower’s alternate bus/channel into Woodward’s architecture for the benefit of offloading computation to the memory module (Raghava, [0015]) and improving energy spent per unit of computation (Raghava, [0037]), informing the host that it is busy and the buffers are full (Golov, [0017]), and implementing a robust technology independent memory controller that may access more than one type of memory technology (Gower, [0062]) to obtain the invention as specified in claim 1.

As per claim 2, Woodward, Raghava, Golov and Gower teach/suggest all the claimed features of claim 1 above, where Woodward and Raghava further teach/suggest the memory architecture comprising wherein the controller is further configured to perform the operation with deterministic timing (e.g. associated with synchronous operations) to complete the operation at a predetermined time if the operation includes at least one of a read operation, a computation operation, and a write operation; and return a result of the operation to the host at the predetermined time if the operation includes at least one of a read operation and a computation operation (Woodward, Fig. 5-6; [0014]-[0015]; [0046]-[0056]; and Raghava, Fig. 4-5; [0037]-[0046]). 
 
As per claim 3, Woodward, Raghava, Golov and Gower teach/suggest all the claimed features of claim 1 above, where Woodward, Raghava and Gower further teach/suggest the memory architecture comprising wherein the controller is further configured to perform the operation with non-deterministic timing (e.g. associated with asynchronous operations); and send a response signal indicating that the operation is completed to the host when the operation is completed via the response signal channel (Woodward, Fig. 5-6; [0014]-[0015]; [0046]-[0056]; Raghava, Fig. 4-5; [0037]-[0046]); and Gower, Fig. 5; [0029]-[0035]; [0046]; [0062]-[0066]). 
 
As per claim 6, claim 6 is rejected in accordance to the same rational and reasoning as the above rejection of claim 1, where Woodward, Raghava, Golov and Gower further teach/suggest the system, comprising: the host, coupled with the transactional interface, the host being configured to send the command and address signals (Woodward, Fig. 5-6; [0014]-[0015]; [0046]-[0056]; Raghava, Fig. 4-5; [0037]-[0046]; Golov, [0017]; and Gower, Fig. 5; [0029]-[0035]; [0046]; [0062]-[0066]). 
 
As per claims 7-8, claims 7-8 are rejected in accordance to the same rational and reasoning as the above rejection of claims 2-3.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Woodward et al. (US Pub.: 2017/0116419) in view of Raghava et al. (US Pub.: 2019/0108145), Golov (US Pub.: 2020/0174677) and Gower et al. (US Pub.: 2007/0276976) as applied to claim 1 above, and further in view of Jones et al. (US Patent 6,061,752).
Woodward, Raghava, Golov and Gower teach/suggest all the claimed features of claim 1 above, where Woodward, Raghava and Gower further teach/suggest the memory architecture comprising wherein the transactional interface further includes a data bus, configured to transfer data from/to the host to/from the memory architecture; and a channel, configured to transfer from/to the host to/from the memory architecture, but (Woodward, Fig. 5-6; [0014]-[0015]; [0046]-[0056]; Raghava, Fig. 4-5; [0037]-[0046]; and Gower, Fig. 5; [0029]-[0035]; [0046]; [0062]-[0066]), but Woodward, Raghava, Golov and Gower do not teach the memory architecture comprising a check bit, configured for metadata and/or Error-Correcting Code (ECC). 
Jones teach/suggest an architecture comprising a check bit, configured for metadata and/or Error-Correcting Code (ECC) (col. 3, l. 60 to col. 4, l. 3).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Jones’ ECC into Woodward, Raghava and Golov’s architecture for the benefit of implement error detection (Jones, col. 3, ll. 66-67) to obtain the invention as specified in claim 5.

II. PERTINENT PRIOR ART NOT RELIED UPON
Brittain et al. (US Pub.: 2009/0190427): disclosing that it is well-known and/or obvious for connections to memory device to include address and data signaling ([0048]).
NIU et al. (US Pub.: 2017/0255575): discloses asynchronous and asynchronous communication with a memory module.


III. CLOSING COMMENTS

CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-3 and 5-8 have received a first action on the merits and are subject of a first action non-final.

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671. The examiner can normally be reached Monday-Friday.
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        November 11, 2022